UNITEI) STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. l:OZ-cv-107

Plaintiffs Barrett, J.

Litkovitz, M.J.

vs.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY

Defendants BARBIE JONES

This matter is before the Court on the Request for Review of the denial of a Sewer Back
Up (“SBU”) claim by Barbie Jones (Doc. 1418), the Metropolitan Sewer District of Greater
Cincinnati (“MSD”)’s response thereto (Doc. 1478), and the parties’ supplemental information
(Docs. 1584, 1586). ()n January 15, 2019, the Coui't held a hearing on Ms. Jones’s request for
review at which Ms. Jones, her tenant John Smith, and MSD Assistant Superintendent and SBU
Response Program Manager Tom Fronk testit`led and documentary evidence was submitted.
(Doc. 1577).

Ms. Jones’s request for review is filed under the Sewer Back Upl program (formerly
known as the Water-in-Basement [WIB] Claims Process Plan) (Doc. 131, Consent Decree,
Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants Who incur damages as a result

of the backup of wastewater into buildings due to inadequate capacity in MSD’s

Sewer System (both the combined and the sanitary portions) can recover those

damages This plan also provides a means for occupants to recover damages

arising from backups that are the result of MSD’s negligent maintenance,
destruction, operation or upkeep of the Sewer System. The Claims Process is not

intended to address water in buildings caused by overland flooding not emanating
from MSD’s Sewer Systern or caused by blockages in occupants’ own lateral sewer

 

1The “Water-ln-Basement” program has been renamed the “Sewer Back Up” program to more accurately
reflect MSD’s responsibility for sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at 4; Doc. 454 at 16.

lines.

(Doc. 131, Consent Decree, Exhibit 8 at 1). In determining the cause of SBU, l\/[SD must
exercise its good faith reasonable engineering judgment and consider the following non-
exclusive factors: amount of precipitation, property SBU history, condition of the sewer system
in the neighborhood, results of a visual inspection of the neighborhood to look for signs of
overland flooding, neighborhood SBU history, capacity of nearby public sewer lines, and
topography. (Doc. 131, Consent Decree, Exhibit 8 at 2). Damages arising from basement
backups for which MSD is responsible are limited to documented real and personal property.
(Id.).
I. Background

l\/Is. Jones is the owner of the property located at 3534 Larkspur Avenue, Cincinnati,
()hio. On May 22, 2018, Ms. Jones filed an SBU claim with MSD seeking compensation for
property damage allegedly resulting from sewer backups on February 25 and March 2, 2018.
(Doc. 1418-9). MSD denied the claim for property loss, finding there was no evidence that the
damage to her property was caused by a Sewer backup covered by the SBU program. (Doc.
1478, Ex. C). l\/Is. .l ones disagreed with MSD’s decision and filed a request for review in this
Court.

II. Evidence

On February 25, 2018, MSD received a report that 3534 Larkspur Avenue had
experienced a basement backup. MSD crews responded the following day to investigate The
crew determined that both the upstream and downstream manholes were open and running;

however, there appeared to be signs of a public sewer surcharge in the upstream manhole as the

crew noted debris on the step of the manhole ladder. There were no signs of overland flooding
The crew noted that the basement was holding approximately two feet of clear water that had not
yet drained. The crew advised Ms. Jones to contact a plumber. (Doc, 1478, Ex. A).

Mr. Fronk testified that a subsequent review of the crew’s report by an MSD supervisor
indicated that asphalt, and not debris from a sewer surcharge, was on the rung of the upstream
manhole ladder. l\/Ir. Fronk agreed with this assessment and presented a photograph depicting
asphalt on the walls and rung of the manhole. (Doc, 1577, Def. Ex. 1). Mr. Frorik testified
that the manhole did not depict other telltale signs of a sewer surcharge, which would include
discoloration of the manhole Walls, the presence of twigs or sticks in the manhole, and a
consistent pattern of debris around the bench wall of the manhole. Mr. Fronk also testified that
no other houses on Larkspur Avenue reported a backup on February 25, 2018. l-Ie noted that
the property at 3538 Larkspur Avenue, which sits at a lower elevation that Ms. Jones’s property,
did not report a sewer backup on February 25, 2018. (Doc. 15 84, Ex. A). This particular
property had reported a sewer backup prior to February 25, 2018, indicating the owner was
aware of the SBU program. An MSD supervisor also noted that the property was still backed
up on February 27, 2018, Which “points to a private issue [i]n [the] building sewer.” (Doc.
1478, Ex. A at 7). According to Mr. Fronk, the evidence described above does not point to a
mainline sewer surcharge

Ms. Jones testified that on February 25, 2018, she received a call from her tenant at 3534
Larkspur Avenue who reported 18 inches of dirty, raw sewage water in the basement of the
property. She contacted l\/ISD and a crew responded to the property. Ms. Jones testified that

the crew leader advised her that the property would be recommended for cleaning because the

manhole was filled with sticks and debrisl She later found out that her claim for cleaning was
denied. She then hired a private plumber.

On March 1, 2018, a private plumber rodded and cleared Ms. Jones’s building lateral
The plumber videoed the lateral line and found a repair had previously been made in the building
sewer at the right-of¢way, approximately 18 inches from the curb in the street. The plumber
was unable to video the line beyond that point and could not identify the “problem piping
holding water.” (Doc. 1478, Ex. B).

Ms. Jones’s property experienced another backup on I\/Iarch 2, 2018. An MSD crew
responded to the reported backup that same day to investigate The crew found the building
lateral was connected to a lZ-inch sewer mainline, which was open and running The crew
reported that the upstream and downstream manholes were not surcharged, nor were there any
other manholes in the area that were surcharged. (Doc. 1478, Ex. A). The crew reported that
the downstream manhole showed minor debris on the bench wall, but Mr. Fronk testified that
again this was asphalt, which most likely entered the holes of the manhole lid when the street
was paved. l\/lr. Fronk stated that he would expect to see more debris if the manhole had
surcharged. He also testified that no other homes on Larkspur Avenue reported sewer backups
en March 2, 201 8.

ln the meantime, Ms. Jones emailed a copy of the plumber’s receipt to l\/ISD. Another
MSD crew was dispatched to the property on March 2, 2018 to televise the lateral line. The
crew discovered a broken pipe within the lateral right-of-way, which MSD then repaired (Doc.
1478, Ex. A). An l\/ISD Lateral Inspection Report stated that there appeared to be a black bag

tied around the broken portion of the lateral. Mr. Fronk testified that MSD did not have a report

of this previous damage or repair and did not know how the break in the lateral pipe occurred.
(Doc. 1418, EX. E). Mr. Fronk also testified that it was unlikely a surcharged public sewer
would cause the weak point of a sewer pipe to break as pressurized water within a system would
seek the path of least resistance

Ms. Jones does not dispute that the break in the lateral occurred in the public right-of-
way. She presents video and photographs depicting the location of the break in the lateral and
repairs made to the lateral, which show the break was in the public right-of-way. (Docs. 1418,
15 86).

Ms. Jones alleges the flooding that occurred on February 25, 2018 was due to the
substantial amount of rainfall that entered the combined sewer system, overwhelming the system
and placing pressure on the previously repaired and weakened lateral pipe.

III. Resolution

Under the Consent Decree, property owners may recover damages to personal or real
property arising from a “backup of wastewater into buildings due to inadequate capacity in
MSD’s Sewer System” and “arising from backups that are the result of MSD’s negligent
maintenance, destruction, operation or upkeep of the Sewer Systern.” (Doc. 131, Consent
Decree, Exhibit 8 at l). Property owners are responsible for the maintenance and cleaning of
the building lateral sewer line, which is owned by the property owner and not MSD. (Id.).

The building sewer lateral line extends from the horne, through the public right-of-way, and to
the connection with the MSD public sewer. A property owner, and not MSD, is responsible for
damage from a basement backup arising from a break or blockage in the building lateral sewer

line. However, where a break or blockage is in the portion of the owner’s building lateral sewer

line that lies in the public street ri ght-of`-way, MSD is generally responsible for the cost and
repair of the lateral. MSD’s Rules and Regulations provide in relevant part:

The owner of the premises served by a sewer shall be responsible for the

maintenance and cleaning of the building sewer from the building to the point of

connection with the public local sewer. Repair and reconstruction of the building
sewer in a public street right-ofway or within the specified width of a recorded
public easement shall be the responsibility of the Districi except asfollows. . . . lt

shall be the responsibility of the owner or his agent to establish, by means of a valid

sewer cleaner contractor’s receipt, that such a repair or reconstruction is the

responsibility of the District. The District shall have the right to verify the sewer

cleaner’s finding prior to beginning repair or reconstruction . . .

(Doc. 1089, Ex. C, Section 2008, MSD Rules and Regulations) (emphasis added). MSD
undertakes repairs in public right-of~way laterals to ensure proper, safe, and consistent repairs
MSD has previously advised the Coult that it undertakes repairs in right-of-way laterals at the
insistence of local municipalities which “do not want local roads being subject to unsafe and
inconsistent repair by private c-itizens.” (Doc. 151 at 5).

In this case, the preponderance of the evidence shows that the cause of the sewer backups
in February and March 2018 was a break and blockage in the building lateral that Ms. J ones
owns. Ms. Jones, like all homeowners, is responsible for ensuring a clean, workable building
lateral. Backups and damage to household property resulting from blockages and breaks in a
building lateral, even where such blockage or break is in the public right-of-way, are the
responsibility of the homeowner. Such damage is not compensable under the Consent Decree,
l\/ISD is not responsible for sewer repairs or backups resulting from a broken lateral in the public
right-of-way until such time as it receives proper notice in the form of a valid plumber’s receipt

from the property owner. Where MSD receives such notice, l\/ISD is required to make the

repairs in a timely manner MSD was provided with a plumber’s receipt identifying a blockage

in the lateral at 3438 Larkspur Avenue on l\/larch 2, 2018, and MSD responded that same day and
discovered a break in the right-of`-way lateral line, which it subsequently repaired

Under the regulations, Ms. Jones, like all homeowners, retains the duty to maintain her
own building lateral. While MSD is responsible for repairing lateral sewer lines in the public
right-of-way once it is properly notified, the ultimate responsibility for damages to personal
property resulting from a backup caused by a break in the building sewer lateral line rests with
the homeowner. This is not a case where MSD received notice from a property owner that
repair of the lateral in the right-of-way was necessary and MSD failed to make the repairs in a
timely manner, thereby causing property damage to the homeowner from a subsequent backup.
MSD performed the repair work in accordance with its obligations under the Rules and
Regulations. Nor is there any evidence showing who attempted to repair Ms. Jones’s lateral
pipe by wrapping a plastic bag around the pipe or when the attempted repair occurred
Therefore, there is no evidence that negligence by MSD Was the cause of Ms. Jones’s sewer
backup.

ln addition, Ms, Jones’s contention that water pressure from the surcharged sewer system
caused the weakened pipe to break is not borne out by the evidence If the public sewer had
surcharged, it would be expected that 3538 Larkspur Avenue, which has a basement elevation
that is lower than Ms. lones’s property, would have experienced a sewer backup. However,
3538 Larkspur Avenue did not report a sewer backup on or around February 25 or March 2,
2018. The owner of 3538 Larkspur Avenue had previously experienced and reported a sewer
backup to MSD, indicating the owner was well-aware of the SBU program and most likely

would have reported a sewer backup to MSD had one occurred on or around February 25 or

l\/[arch 2_. 2018. Additionally, no other homes tied into the same sewer segment as Ms. Jones’s
property reported a sewer backup for these dates.

Under the SBU program governed by the Consent Decree, homeowners who seek review
of the denial of an SBU claim bear the burden of proof of showing that the backup of wastewater
into their property was due to inadequate capacity in l\/ISD’s sewer system, or to MSD’s
negligent maintenance destruction, operation or upkeep of the sewer system, and not due to
blockages or breaks in the occupant’s own lateral sewer lines. (Doc. 131, Consent Decree,
Exhibit 8 at l), The undersigned is responsible for ensuring that any costs for damages to an
individual’s private property that must be paid by l\/ISD (and ultimately the rate payers of
Hamilton County) under the Consent Decree are the result of the backup of wastewater into the
property due to inadequate capacity in MSD’s Sewer System or MSD’s negligence Ms. J ones
has not met her burden of showing that the wastewater backup into her basement on February 25
or March 2, 2018 was caused by inadequate capacity in MSD’s sewer system or MSD’s
negligence The preponderance of the evidence presented in this case indicates l\/Is. Jones’s
sewer backups were caused by a break and blockage of her own building lateral, which she was
responsible for maintaining as owner of the lateral. Because Ms. Jones owns and is responsible
for maintaining her private building lateral sewer line, including the portion in the public right-
of-way, MSD’s denial of his claim was correct. Therefore, Ms. Jones’s appeal is denied

IT IS SO ORDERED.

Date: 3[ 7122 me /X/é%@"blé

Karen'L. Litkovitz, l\/Iagistrate Judgi.§l
United States District Court

